Citation Nr: 0738054	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcers with reflux 
disease.  

2.  Entitlement to service connection for residuals of a 
pilonidal cyst.  

3.  Entitlement to service connection for heart problems, to 
include as secondary to an ulcer disorder.  

4.  Entitlement to service connection for thyroid problems, 
to include as secondary to an ulcer disorder.  

5.  Entitlement to service connection for teeth problems, to 
include as secondary to an ulcer disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005, March 2006, and January 2007 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the May 2005 
rating decision, in pertinent part, the RO denied service 
connection for ulcers with reflux.  Subsequently thereafter, 
service connection for pilonidal cyst was denied in the March 
2006 rating decision, and in January 2007, the RO denied 
service connection for heart problems, thyroid problems, and 
teeth problems, to include as secondary to an ulcer disorder.  

In July 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The issues of service connection for ulcers with reflux 
disease and heart problems, thyroid problems, and teeth 
problems, to include as secondary to an ulcer disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent evidence of record showing 
residuals of a pilonidal cyst due to disease or injury in 
service.


CONCLUSION OF LAW

Residuals of a pilonidal cyst were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts that service connection is warranted for 
residuals of a pilonidal cyst.  He testified during the July 
2007 hearing that he was treated for a pilonidal cyst during 
service, and since his discharge, he has endured tenderness 
in that area over the years.  The veteran admitted to self-
medicating his condition, but contends that his current 
residuals of a pilonidal cyst are attributable to his active 
military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the veteran currently 
has a pilonidal cyst or any residuals of a pilonidal cyst.  
The Board acknowledges that service medical records reflect 
complaints and treatment for a pilonidal cyst.  Specifically, 
an August 1965 sick call note reports an infected pilonidal 
cyst.  The veteran was prescribed medication, recommended hot 
soaks, and requested to return for follow-up treatment.  
Follow-up treatment notes in September 1965 indicate that the 
veteran exhibited no redness in the cyst area and his 
condition was better.  He was prescribed medication and 
requested to continue the hot soaks.  Prior to discharge, the 
examining physician noted on the veteran's October 1966 
report of medical history as having been treated for a 
pilonidal cyst in 1965, but clinical evaluation of the anus 
and rectum during the October 1966 expiration of term of 
service (ETS) examination was normal.  Furthermore, post 
service treatment records contain no complaints, treatments, 
or findings related to residuals of a pilonidal cyst.  Based 
upon the evidence in the claims file, no current diagnosis of 
the veteran's claimed condition has been entered.  

The veteran was informed in March 2005, January 2006, and 
October 2006, that he must have evidence of a current 
disability for his claimed condition.  He has not presented 
any such evidence nor has he provided any information as to 
where VA could obtain such evidence.  In this case, while 
there is evidence showing the veteran had a pilonidal cyst in 
service, there is no medical evidence showing he has any 
residuals or a current disability due to service.  There is 
no competent medical evidence of any current "disability;" 
thus, service connection cannot be granted.  The Court has 
held that a condition or injury occurred in-service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.)  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has residuals from his pilonidal cyst.  
However, although the veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for residuals of a pilonidal cyst, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2006 letter sent to the veteran.  In 
the January 2006 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a July 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Statement of the Case was issued in October 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from 
February 2005 to October 2006, and private medical records 
dated July 1992 to October 2006.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for residuals of a pilonidal cyst, VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran has a 
current pilonidal cyst or residuals thereof, which may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  In this case, the RO informed the 
veteran that he would need competent medical evidence of a 
current disability and of a relationship between his 
disability and service.  The veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability pertaining to a pilonidal 
cyst, although he was advised to submit or identify such 
evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for residuals of a 
pilonidal cyst is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for ulcers with 
reflux disease; heart problems, to include as secondary to an 
ulcer disorder; thyroid problems, to include as secondary to 
an ulcer disorder; and teeth problems, to include as 
secondary to an ulcer disorder.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In regards to the veteran's claim of service connection for 
ulcers with reflux disease, the veteran submitted a VA Form 
21-4141, Authorization and Consent to Release Information to 
VA, which was received by the RO in August 2006.  The veteran 
listed four physicians and a VA outpatient treatment facility 
that provided treatment for his gastrointestinal problems 
approximately in January 1966.  In particular, in October 
2006, the RO sent a letter to Dr. B.E. requesting all 
treatment records associated with the veteran's treatment 
under his care.  Dr. B.E. responded in October 2006 that the 
veteran's records are currently on microfilm and can be 
reproduced back to paper copies if necessary.  The physician 
summarized the findings contained within the records, and 
noted that the veteran was seen initially in 1972 for 
complaints of upper gastrointestinal (GI) symptoms which were 
thought to be caused by a duodenal ulcer and acid peptic 
disease.  During that time, the physician indicated that he 
was treated with diet and antacids.  While the Board 
acknowledges and appreciates the physician for summarizing 
the findings contained in the treatment records, the Board 
finds that the actual treatment records should be obtained as 
they are considered relevant to the issue on appeal.  

Turning to the veteran's claims of service connection for 
heart problems, thyroid problems, and teeth problems, to 
include as secondary to an ulcer disorder, review of the 
evidentiary record shows that during the July 2007 hearing, 
the veteran testified that he received treatment at the Las 
Vegas VA Medical Center for the claimed conditions.  It is 
also noted that the veteran listed the "VA Vegas Clinic" in 
his VA Form 21-4141, Authorization and Consent to Release 
Information to VA received by the RO in August 2006.  
However, there is no indication based upon a review of the 
claims file that the RO obtained all VA treatment records 
from the VA Southern Nevada Healthcare System.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claim.  Therefore, as 
VA has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Contact Dr. B.E. and have him provide 
paper copies of the veteran's treatment 
records from 1972 to January 1978.

2.  Obtain the veteran's treatment 
records from the VA Southern Nevada 
Healthcare System.  If the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

3.  Once all necessary development is 
completed, readjudicate the pending 
claims for service connection.  If the 
benefits sought in connection with the 
claims remain denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


